department of the treasury washington d c tax_exempt_and_government_entities_division date mm bb ye contact person identification_number uniform issue list telephone number tv b legend b c l m n p q r s t we x dear sir or madam we have considered your ruling_request dated date in which your requested rulings under sec_4941 of the internal_revenue_code the code with respect to certain proposed sales of real and personal_property as described below b created a revocable_trust m in b died testate in article iv of b's will the will provides that the entire residue of l passes to m trust provides that the residue of m is to pass to n article iv of the revocable deed of b created n in for the purpose of making contributions to charitable organizations and engaging in activities for exempt purposes within the meaning of sec_501 of the code in the internal_revenue_service the service recognized n as exempt from federal_income_tax under sec_501 of the code and determined n to be a private_foundation under sec_509 pursuant to article xi of n deed the trustees of n formed a nonprofit corporation named r and plan to transfer ail of the assets of n to r the court having jurisdiction over n has issued a final adjudication approving this transfer the trustees have received a ruling from the service cll approving the transfer of assets from n to r therefore any reference in this letter to n includes a reference to r at b's death b owned the following properties ten parcels of real_estate located in s the s real_estate one parcel of real_estate located in t the t real_estate tangible_personal_property situated in s and t including items consisting of books deeds maps and other items of historic value the historic collection and shares of common_stock in w the common_stock the parties to the proposed transactions are as follows mis the proposed seller of the s real_estate and the t real_estate lis the proposed seller of the historic collection and the common_stock c a child of b is the proposed buyer of eight parcels of the s real_estate the historic collection and the common_stock p is the proposed buyer of two parcels of the s real_estate under article ii of the will b exercised b's power_of_appointment existing under a deed_of_trust the p b directed all of the principal and income of p to be distributed to b's grandchildren living on each distribution date for years following the death of the last surviving issue of b's parents living in then to any then-living grandchildren or if no grandchildren then to b's then-living sons qis the proposed buyer of the t real_estate in b created an irrevocable_trust the q for the benefit of b's then-living grandchildren article ill of the q deed provides that it will terminate upon the earlier of i the death of b's last surviving child living on the date of the q deed or ii date if there are no living grandchildren on that date article ii of the q deed provides that upon the trust's termination if there are no living grandchildren or issue of grandchildren b's then-living children will receive an equal share of the trust's principal and income thus b's children are potential beneficiaries under q expert appraisers have appraised the s real_estate the t real_estate the common_stock and the historic collection to determine their fair market values as of the date of b's death article xi of the will authorizes the executors to sell any real or personal_property pursuant to article iv of the will the executors transferred to m the s real_estate and the t real_estate which remain unsold unless the real_estate is disposed of by m it will pass to n pursuant to article iv of the revocable deed_of_trust article li of the will grants b's sons the right to purchase from the executors certain items of the historic collection at their fair market values if the historic collection is sold the proceeds are added to the residue of l which in turn passes to m under article iv of the will and ultimately passes to n under article iv of the revocable deed_of_trust article ii of the will provides that if the historic collection is not sold by the executors it passes to two historical ale societies the following sales are proposed c proposes to purchase for cash a from m parcels of the s real_estate fordollar_figure determined by the appraisal b from l the historic collection for dollar_figure two appraisals -_x their fair_market_value as x its fair_market_value as determined by c from l 1x shares of common_stock fordollar_figure determined by the appraisal x their fair_market_value a sec_2 p proposes to purchase for cash from m their fair_market_value and parcels of the s real_estate for dollar_figure x q proposes to purchase for cash from m the t real_estate fordollar_figure value _x its fair market the court having jurisdiction over l in s has issued a decree approving the sale of the s situs items of the historic collection from the l to c subject_to receipt of a ruling from the service that such sale does not violate the prohibition against self-dealing between r and c the court having jurisdiction over m in s has issued a decree approving the sale of eight parcels of the s real_estate from m to c and two parcels of the s real_estate from m to p subject_to receipt of a ruling from the service that such sale does not violate the prohibition against self-dealing between r c and p the court having jurisdiction over l and m in t has issued an order approving i the sale of the t real_estate from m to q ii the sale of the t situs items of the historic collection from l to c and iii the sale of the common_stock from l to c all conditioned upon the receipt of a ruling from the service that such sales will not constitute a transaction prohibited by sec_4941 of the code with respect to the proposed transactions the taxpayer represents the following the executors and trustee possess the power of sale with respect to the s real_estate the t real_estate the historic collection and the common_stock the transactions shall occur before l is considered terminated for federal_income_tax purposes under sec_1_641_b_-3 of the income_tax regulations the regulations or before m is considered subject_to sec_4947 of the code land m will receive interests or expectancies at least as liquid as the ones they give up land mwill receive amounts which equal the fair_market_value of their interests in the lb s real_estate the t real_estate the historic collection and the common_stock the following rulings are requested the sale of the parcels of the s real_estate by m to c will not constitute an act of self-dealing under sec_4941 of the code the sale of the historic collection by l to c will not constitute an act of self-dealing under sec_4941 of the code the sale of 1x shares of the common_stock by l to c will not constitute an act of self- dealing under sec_4941 of the code the sale of parcels of the s real_estate by m to p will not constitute an act of self- dealing under sec_4941 of the code sec_5 the sale of the t real_estate by m to q will not constitute an act of self-dealing under sec_4941 of the code and neither l m q p nor c will be subject_to taxes under sec_4941 of the code with respect to the proposed transactions sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation in any case in which a tax is imposed by sec_4941 sec_4941 of the code imposes a tax on the participation of any foundation_manager in an act of self-dealing between a disqualified_person and a private_foundation knowing that it is such an act unless such participation is not willful and is due to reasonable_cause sec_4946 of the code provides in relevant part that the term disqualified_person means with respect to a private_foundation a person who is a a substantial_contributor to the foundation b a foundation_manager d a member_of_the_family of any individuai described in a or b and g a_trust or estate in which persons described in a b or d hold more than percent of the beneficial_interest sec_4946 of the code provides that the term substantial_contributor means a person who is described in sec_507 sec_507 of the code provides that in the case of a_trust the term substantial_contributor also means the creator of the trust sec_4946 of the code provides that the term foundation_manager means with respect to any private_foundation an officer director or trustee of a foundation sec_4946 of the code provides that for purposes of sec_4946 the family of ald any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_4941 of the code provides that the term self-dealing means among other things any direct or indirect sale_or_exchange of property between a private_foundation and a disqualified_person sec_53 d -1 b of the foundation and similar excise_taxes regulations the regulations provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor’s death regardiess of when title to the property vests under local law if-- i the administrator or executor of an estate or trustee of a revocable_trust possesses a power of sale with respect to the property ii such transaction is approved by the probate_court having jurisdiction over the estate or over the private_foundation or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of the regulations or in the case of a revocable_trust before it is considered subject_to sec_4947 of the code iv the estate_or_trust receives an amount which equais or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v the transaction results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up because b was the creator and sole donor of n b is a substantial_contributor moreover b's child c would be treated as a disqualified_person by virtue of being a member of b's family therefore both b and c are disqualified persons with respect to n q and p are also disqualified persons with respect to n because b's children hold more than of the beneficial interests in them accordingly without an exception to the self-dealing rules the sales of property by l and m to c q and p would be indirect sales of property between n and disqualified persons because of n's interest or expectancy in the s real_estate the t real_estate the historic collection and the common_stock under the facts presented however we find that the proposed transactions will satisfy the estate administration exception to self-dealing set forth in sec_53 d -1 b of the regulations the executors and trustee possess the power of sale over the real and personal_property pursuant to article xi of the will and article xiii of the revocable deed_of_trust the transactions have been approved by the courts having jurisdiction over l and m represent that the transactions will occur before l is considered terminated for federal_income_tax purposes under sec_1_641_b_-3 of the regulations or before m is considered subject_to sec_4947 of the code l and m represent that they will receive cash equal to the fair market values of their interests in the s real_estate the t real_estate the historic collection and the common_stock l and m accordingly we rule as follows the sale of the parcels of the s real_estate by m to c will not constitute an act of self-dealing under sec_4941 of the code the sale of the historic collection by l to c will not constitute an act of self-dealing under sec_4941 of the code the sale of 1x shares of the common_stock by l to c will not constitute an act of self- dealing under sec_4941 of the code the sale of -_ parcels of the s real_estate by m to p will not constitute an act of self- dealing under sec_4941 of the code the sale of the t real_estate by m to q will not constitute an act of self-dealing under sec_4941 of the code and neither l m q p nor c will be subject_to taxes under sec_4941 of the code with respect to the proposed transactions this ruling is limited to the applicability of the provisions of the estate administration exception from self-dealing under sec_53 d -1 b of the regulations and does not purport to rule on any facts that were not represented in the ruling_request or any changes of those facts also in this ruling we have not determined whether the methodology you or your independent appraisers are using to determine fair_market_value is proper we merely have accepted your representations this ruling letter is directed only to c l m p and q sec_61 k of the code provides that it may not be used or cited as precedent because this ruling letter could help resolve any questions about the application of the code to their activities c l m p and q should keep a copy of this tuling in their permanent records - sincerely signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
